Name: 2012/670/EU: Council Decision of 9Ã October 2012 on the signing, on behalf of the European Union, of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius
 Type: Decision
 Subject Matter: fisheries;  international law;  Africa;  international affairs;  European construction
 Date Published: 2012-10-30

 30.10.2012 EN Official Journal of the European Union L 300/34 COUNCIL DECISION of 9 October 2012 on the signing, on behalf of the European Union, of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (2012/670/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union negotiated with the Republic of Mauritius a Fisheries Partnership Agreement, providing EU vessels with fishing opportunities in the waters over which Republic of Mauritius exercises its sovereignty or jurisdiction. (2) As a result of these negotiations, a Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Fisheries Partnership Agreement) was initialled on 23 February 2012. (3) The Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters (1) is to be replaced by the Fisheries Partnership Agreement. (4) The Fisheries Partnership Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius is hereby authorised on behalf of the Union, subject to its conclusion (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Fisheries Partnership Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 9 October 2012. For the Council The President V. SHIARLY (1) OJ L 159, 10.6.1989, p. 2. (2) The text of the Agreement will be published together with the decision on its conclusion.